Opinion issued December 6, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00164-CR
                            ———————————
                   ANTHONY JOSEPH STENTO, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 268th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 11-DCR-57078


                          MEMORANDUM OPINION

      After appellant, Anthony Joseph Stento, with an agreed punishment

recommendation from the State, pleaded guilty to the offense of family-violence

assault, enhanced by a prior conviction,1 the trial court deferred adjudication of his


1
      See TEX. PENAL CODE ANN. § 22.01(b)(2)(A) (Vernon Supp. 2017).
guilt, and placed him on community supervision for four years. The State, alleging

numerous violations of the conditions of his community supervision, subsequently

moved to adjudicate appellant’s guilt. After a hearing, the trial court found an

allegation true, found appellant guilty, and assessed his punishment at confinement

for two years. In his sole issue, appellant contends that the trial court violated his

due process rights under the Fourteenth Amendment to the United States

Constitution when it adjudicated his guilt and revoked his community supervision.

      We affirm.

                                    Background

      On March 19, 2012, the trial court placed appellant on community

supervision, subject to certain conditions. On August 19, 2015, the State filed a

Motion for Adjudication of Guilt, asserting that appellant had violated numerous

conditions of his community supervision. The trial court then modified the terms

of appellant’s community supervision, extending the period for two years and

requiring him to be placed in a Substance Abuse Felony Punishment Facility

(“SAFPF”) “for not less than ninety (90) days or more than one (1) year,” and

granted the State’s motion to withdraw its previously-filed Motion for

Adjudication of Guilt.

      On May 6, 2016, the State filed a second Motion for Adjudication of Guilt,

asserting that appellant had violated numerous conditions of his community


                                          2
supervision, including the modified condition that required him “to remain” in the

SAFPF “for not less than ninety (90) days or more than one (1) year.”

      At the hearing on the State’s Second Motion for Adjudication of Guilt,

appellant pleaded “not true” to the allegations in the State’s motion.

      Sheila LaCourse, appellant’s probation officer and the SAFPF coordinator

for Fort Bend County, testified that she was assigned to appellant’s case. Although

she was not present at the SAFPF on a day-to-day basis, she had personal

knowledge of the circumstances surrounding appellant’s time at the SAFPF

because she met with him periodically and received reports on his behavior every

sixty days while he was in the program. LaCourse explained that appellant arrived

at the SAFPF on October 28, 2015 and was assigned to the “special needs SAFPF”

to address his “mental health and his brain injury.” She first met with him on

December 15, 2015 and provided him with general information about the program,

encouraged him “to do a good job,” and offered to answer any of his questions.

Because appellant told LaCourse at that meeting that “he was feeling angry,” they

discussed “healthy boundaries.” He further told her that he was “open-minded to

the program.” In March 2016, LaCourse had another meeting with appellant, and

they discussed that he had received negative behavioral reports.

      LaCourse was also part of appellant’s “treatment team,” comprised of

herself, appellant, a transition coordinator, a center representative, a counselor


                                          3
supervisor, a student counselor, and other counselors. In April 2016, the treatment

team held a disciplinary call with appellant to discuss his noncompliance with

program rules and behavioral issues, such as disrespecting staff, not following

directives, refusing to sign the in-house behavioral contract, engaging in

“horseplay,” being out of place, skipping group treatment, and creating a

disturbance.   LaCourse noted, in response to these allegations, that appellant

admitted that he had violated the SAFPF’s rules. However, instead of taking

responsibility for his actions, he blamed his behavior on a “head injury.” As a

result of his non-compliance, the “treatment team” placed appellant “on a 30-day

extension behavioral contract of zero tolerance” and he was “to try to reach a

hundred percent compliance with his medication.”

      The “treatment team” held another disciplinary call with appellant in May

2016 due to continued behavioral issues. Specifically, he had received seven

additional behavioral infractions and a Texas Department of Criminal Justice

(“TDCJ”) “case” for being “out of place and disrespecting” his counselors.

LaCourse noted that based on the information that she had received from the

SAFPF, it appeared that appellant’s non-compliant behavior was “getting more

frequent” and not improving over time. After the meeting, the treatment team,

with the approval of the Community Justice Assistance Division (“CJAD”),

decided to discharge appellant from the SAFPF program unsuccessfully.


                                        4
      After hearing the evidence, the trial court found “true” that appellant had

violated the modified condition, found him guilty, and assessed his punishment at

confinement for two years.

                                 Standard of Review

      Appellate review of an order adjudicating guilt is limited to determining

whether the trial court abused its discretion. See Rickels v. State, 202 S.W.3d 759,

763 (Tex. Crim. App. 2006) (“Appellate review of an order revoking probation is

limited to abuse of the trial court’s discretion.”); see also TEX. CODE CRIM. PROC.

ANN. art. 42A.108(b) (Vernon 2018) (“The determination to proceed with an

adjudication of guilt on the original charge is reviewable in the same manner as a

[community-supervision] revocation hearing . . . in which the adjudication of guilt

was not deferred.”).     And the trial court’s decision must be supported by a

preponderance of the evidence. Rickels, 202 S.W.3d at 763–64. The evidence

meets this standard when the greater weight of the credible evidence creates a

reasonable belief that a defendant has violated a condition of his community

supervision. Id. at 764; Bell v. State, 554 S.W.3d 742, 746 (Tex. App.—Houston

[1st Dist.] July 3, 2018, no pet.).

      We examine the evidence in the light most favorable to the trial court’s

order. Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. 1981); Bell, 554
S.W.3d at 746. As the sole trier of fact, a trial court determines the credibility of


                                         5
witnesses and the weight to be given to their testimony. See Garrett, 619 S.W.2d

at 174; Taylor v. State, 604 S.W.2d 175, 179 (Tex. Crim. App. 1980).

      Where “the trial court, through a condition of the appellant’s community

supervision, ma[kes] the appellant’s compliance with the terms of his community

supervision subject to the discretion of a third party,” we, in determining “whether

the trial court abused its discretion[,] . . . must also examine the third party’s use of

discretion to ensure that it was used on a basis that was rational and connected to

the purposes of community supervision.” Leonard v. State, 385 S.W.3d 570, 577

(Tex. Crim. App. 2012); see also TEX. CODE CRIM. PROC. ANN. art. 42A.301

(Vernon 2018); Hammack v. State, 466 S.W.3d 302, 304–05 (Tex. App.—

Texarkana 2015, no pet.).

                                Adjudication of Guilt

      In his sole issue, appellant argues that the trial court violated his “right to

due process of law under the 14th Amendment of the United States Constitution

when it adjudicated his guilt and revoked his community [supervision]” because

his “ability to complete the terms of his community supervision lay within the

discretion of a third party who arbitrarily discharged [him] from his SAFP[F]

treatment program.”

      “Though defendants are not entitled to community supervision as a matter of

right, once a defendant is assessed community supervision in lieu of other


                                           6
punishment, this conditional liberty ‘should not be arbitrarily withdrawn by the

court . . . .’” Leonard, 385 S.W.3d at 576 (quoting DeGay v. State, 741 S.W.2d
445, 449 (Tex. Crim. App. 1987)). However, our review remains one of abuse of

discretion. See Rickels, 202 S.W.3d at 763. And proof of a single violation is

sufficient to support a revocation. See Moore v. State, 605 S.W.2d 924, 926 (Tex.

Crim. App. 1980).

      Here, placement at a SAFPF for “not less than ninety (90) days” was a

condition of the modified conditions of appellant’s community supervision, and he

accepted this term. Further, the trial court properly delegated to the SAFPF staff

the authority to create and administer rules and regulations applicable to the

program. Bell, 554 S.W.3d at 748; see also Salmons v. State, 571 S.W.2d 29, 30

(Tex. Crim. App. [Panel Op.] 1978) (“We hold that in ordering a probationer to

obey the rules and regulations of the community-based facility in which he is

placed, a trial court does not thereby improperly delegate to the facility the

authority to specify the terms of probation.”).    Because the determination of

whether appellant complied with the rules, regulations, and treatment programs

was subject to the discretion of a third party, we must determine whether the basis

for appellant’s discharge from the SAFPF was “rational and connected to the

purposes of community supervision.” See Leonard, 385 S.W.3d at 577; Hammack,
466 S.W.3d at 305. The purposes of community supervision are “to protect or


                                        7
restore the community, protect or restore the victim, or punish, rehabilitate, or

reform the defendant.” TEX. CODE CRIM. PROC. ANN. art. 42A.301(a); see also

Leonard, 385 S.W.3d at 577 n.13; Jackson v. State, No. 06-17-00158-CR, 2018
WL 1462217, at *4 (Tex. App.—Texarkana Mar. 26, 2018, no pet.) (mem. op., not

designated for publication).

      In this case, LaCourse testified that the decision to discharge appellant from

the SAFPF was made by his “treatment team,” which was comprised of herself,

appellant, a transition coordinator, counselors, a center representative, a counselor

supervisor, and a student counselor. Before discharging appellant, the “treatment

team” placed him on a 30-day, “zero tolerance” behavioral contract after a

disciplinary meeting held in April 2015. During the 30-day, “zero tolerance”

behavioral contract, appellant’s behavior continued to decline. He received seven

more behavioral infractions and a TDCJ “case.” The “treatment team” then held

another disciplinary meeting and, with the approval of the CJAD, decided to

discharge appellant from the SAFPF.

      Appellant argues that LaCourse’s testimony is insufficient to support the

trial court’s decision to adjudicate his guilt because she did not have personal

knowledge of his day-to-day behavior or treatment at the SAFPF.            However,

although she was not personally involved in the everyday treatment of appellant,

LaCourse received reports from the SAFPF about his behavior and she was able to


                                         8
explain that he had “violate[d] the [SAFPF] rules,” which appellant does not

contest. Also, she was a part of the “treatment team” that discussed, and evaluated

the consequences of, appellant’s non-compliance with the program’s rules. See

Hammack, 466 S.W.3d at 306 (upholding adjudication where witness “did not

personally observe” defendant engaging in behavior at issue). Further, any issue as

to the credibility of witnesses and the weight to be given to their testimony is a

determination for the trial court. See Garrett, 619 S.W.2d at 174. And there is no

evidence in the record that the “treatment team” or CJAD discharged appellant

from the SAFPF “for a wholly inappropriate reason . . . or mere caprice.” Leonard,
385 S.W.3d at 577.

      Appellant also asserts that there was no discussion about how his infractions

affected his ability to pursue the objective of rehabilitation. But LaCourse testified

that instead of improving, appellant’s behavioral issues manifested themselves

“more frequent[ly].” And the behavioral issues included appellant disrespecting

staff, not following directives, refusing to sign the in-house behavioral contract,

and skipping group treatment—all of which rationally relate to the objective of

rehabilitating and reforming appellant through community supervision.             See

Goodwin v. State, No. 14-12-00512-CR, 2013 WL 5346429, at *5 (Tex. App.—

Houston [14th Dist.] Aug. 27, 2013, no pet.) (mem. op., not designated for




                                          9
publication) (“Appellant’s making progress in treatment would be rationally

connected to the purposes of rehabilitating and reforming [defendant].”).

      Viewed in the light most favorable to the trial court’s order, the greater

weight of the evidence supports a reasonable belief that appellant violated a

condition of his community supervision. He was discharged from the SAFPF

before the completion of ninety days in the program, and his discharge was

rationally connected to the purposes of his community supervision. Accordingly,

we hold that the trial court did not err in finding “true” that appellant violated the

modified condition and in adjudicating appellant’s guilt.

      We overrule appellant’s sole issue.

                                    Conclusion

      We affirm the judgment of the trial court.




                                                Terry Jennings
                                                Justice

Panel consists of Justices Jennings, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           10